Citation Nr: 0714813	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  96-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypothyroidism, claimed 
as thyroid disease, as a result of exposure to ionizing 
radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1945 to 
September 1947.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision.  Following adverse Board 
decisions, the Court of Appeals for Veterans Claims (Court) 
remanded the veteran's claim in December 1998 and November 
2003 for further development and readjudication.

During a March 2005 hearing before the Board, the veteran 
raised the issue of entitlement to service connection for 
skin cancer. The veteran previously was denied service 
connection for squamous cell cancer of the skin of the nose.  
It is not clear if the veteran is requesting service 
connection for that same disability or a different type of 
skin cancer.  That issue is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In July 2005, the Board remanded the veteran's claim with 
instructions to:

1) obtain updated dose estimates of the veteran's ionizing 
radiation exposure during service; 2) refer the veteran's 
claim to the Under Secretary for Health for an opinion as to 
whether it is at least as likely as not that the veteran's 
hypothyroidism, claimed as thyroid disease, is due to 
exposure to ionizing radiation in service; and 3) 
readjudicate the veteran's claim. 

Following the remand, the veteran's exposure scenario was 
reconstructed and approved by the veteran in May 2006; and a 
dose estimate was provided in January 2007.  However, since 
that time, no medical opinion has been obtained from the 
Under Secretary for Health, and the veteran's claim has not 
been readjudicated.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  38 
C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's claims folder to 
the Under Secretary for Health for an 
opinion as to whether it is as likely as 
not (50 percent) that the veteran's 
hypothyroidism, claimed as thyroid 
disease, is due to exposure to ionizing 
radiation in service.

2.  When the development requested has 
been completed, readjudicate the veteran's 
claim.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




